DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 December 2020 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, 13-15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herrman 9239029, in view of Schluenz FR1153561A, and Muller 4809932.
Regarding Claim 1, Herrman teaches a system (sole figure) for enhancing the thrust (Herrman enhancing thrust relative to the “unacceptable loss of thrust at cruising speed” present in Herrman’s cited prior arts such as in US Patent 3710890; Col.1 ll.23-29) produced by an aircraft propulsion element (gas 

    PNG
    media_image1.png
    699
    1430
    media_image1.png
    Greyscale

a shroud element (ejector nozzle ED) comprising an inlet (2), an outlet (sole figure above), a throat section (sole figure above) and a diffusing section (sole figure above) positioned between the shroud element inlet and shroud element outlet (sole figure), the shroud element being coupled to the aircraft (the shroud being in cooperative operation with the gas turbine engine to propel the aircraft) such that the throat section is positioned downstream of the propulsion fluid outlet (sole figure); and 
wherein the shroud element is coupled to the aircraft such that the diffusing section is positioned to simultaneously receive primary fluid from the propulsion fluid outlet (sole figure) and secondary fluid (via gap S) from the ambient (sole figure), and 
wherein the shroud is aligned concentrically with the centerline during level flight of the aircraft caused by the propulsion element (Col.2 ll.60-63; e.g., as when implemented in the A400M).
Herrman does not teach at least one actuator operable to rotate the shroud element about a first transverse axis of the shroud element and a second transverse axis of the shroud element.
However, Schluenz teaches a system for enhancing the thrust (by thrust vectoring; p.2 ll.47-50) produced by a vehicle propulsion element (reactor 3) having a propulsion fluid outlet (at the downstream end of 3) having a centerline (3 being axis-symmetric; Fig 1), the system comprising: 

    PNG
    media_image2.png
    496
    719
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    371
    1096
    media_image3.png
    Greyscale

a shroud element (1) comprising an inlet (Fig 1 above), an outlet (Fig 1 above), a throat section (Fig 5 above; note Figure 5 is a different embodiment from Figure 1; however the structural features of the shroud element, 1, itself are shared in both embodiments; see also p.4 ll.130-131 teaching combination of Figs 1 and 5) and a diffusing section (Fig 5 above) positioned between the shroud element inlet and shroud element outlet (Fig 5), 
the shroud element being coupled to the vehicle such that the throat section is positioned downstream of the propulsion fluid outlet (Fig 5); and 
at least one actuator (required to adjust the orientation of the nozzle and immobilize the orientation of the nozzle in the desired position; Figs 1 and 5; p.3 ll.93-94) operable to rotate the shroud element about a first transverse axis (e.g., into the page in Fig 1) of the shroud element, 
and wherein the shroud element is coupled to the vehicle such that the diffusing section is positioned to simultaneously receive primary fluid from the propulsion fluid outlet and secondary fluid (air) from the ambient (Figs 1 and 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shroud element of Herrman to be orientable to a desired angle as in Schluenz, for thrust vectoring purposes (Schluenz, p.2 ll.47-50).

However, Muller teaches a system for enhancing the thrust (by thrust vectoring; Abstract) produced by an aircraft propulsion element (engine with nozzle 3) having a propulsion fluid outlet (at aft end of nozzle 3)3 having a centerline (‘X’), the system comprising: 

    PNG
    media_image4.png
    719
    852
    media_image4.png
    Greyscale

a shroud element (4) comprising an inlet and an outlet (Fig 1 above) positioned downstream of the propulsion fluid outlet (Fig 1); and 
at least one actuator (required to adjust the orientation of the shroud; Col.2 ll.35-36) operable to rotate the shroud element about a first transverse axis (‘Y’ or ‘Z’) of the shroud element and a second transverse axis (the other of ‘Y’ or ‘Z’) of the shroud element, 
wherein the shroud element simultaneously receives primary fluid from the propulsion fluid outlet and secondary fluid from the ambient (Fig 1), and 
wherein the shroud is aligned concentrically with the centerline during level flight of the aircraft caused by the propulsion element (Fig 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Herrman in view of Schluenz to rotate the shroud element around 
Regarding Claim 6, Herrman teaches a propulsion system (sole figure) for an aircraft (e.g., iin the A400M; Col.2 ll.60-63) comprising: 

    PNG
    media_image1.png
    699
    1430
    media_image1.png
    Greyscale

an aircraft propulsion element (gas turbine engine, Title) coupled to the aircraft (required in order to propel the aircraft) and having a propulsion fluid outlet (near 1 of TD) having a centerline (sole figure above);
a shroud element (ejector nozzle ED) comprising an inlet (2), an outlet (sole figure above), a throat section (sole figure above) and a diffusing section (sole figure above) positioned between the shroud element inlet and shroud element outlet (sole figure), the shroud element being coupled to the aircraft (the shroud being in cooperative operation with the gas turbine engine to propel the aircraft) such that the throat section is positioned downstream of the propulsion fluid outlet (sole figure); and 
wherein the shroud element is coupled to the aircraft such that the diffusing section is positioned to simultaneously receive primary fluid from the propulsion fluid outlet (sole figure) and secondary fluid (via gap S) from the ambient (sole figure), and 
wherein the shroud is aligned concentrically with the centerline during level flight of the aircraft caused by the propulsion element (Col.2 ll.60-63; e.g., as when implemented in the A400M).

However, Schluenz teaches a system for enhancing the thrust (by thrust vectoring; p.2 ll.47-50) produced by a vehicle propulsion element (reactor 3) having a propulsion fluid outlet (at the downstream end of 3) having a centerline (3 being axis-symmetric; Fig 1), the system comprising: 

    PNG
    media_image2.png
    496
    719
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    371
    1096
    media_image3.png
    Greyscale

a shroud element (1) comprising an inlet (Fig 1 above), an outlet (Fig 1 above), a throat section (Fig 5 above; note Figure 5 is a different embodiment from Figure 1; however the structural features of the shroud element, 1, itself are shared in both embodiments; see also p.4 ll.130-131 teaching combination of Figs 1 and 5) and a diffusing section (Fig 5 above) positioned between the shroud element inlet and shroud element outlet (Fig 5 above), 
the shroud element being coupled to the vehicle such that the throat section is positioned downstream of the propulsion fluid outlet (Fig 5); and 
at least one actuator (required to adjust the orientation of the nozzle and immobilize the orientation of the nozzle in the desired position; Figs 1 and 5; p.3 ll.93-94) operable to rotate the shroud element about a first transverse axis (e.g., into the page in Fig 1) of the shroud element, 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shroud element of Herrman to be orientable to a desired angle as in Schluenz, for thrust vectoring purposes (Schluenz, p.2 ll.47-50).
Herrman in view of Schluenz does not teach the shroud element being rotatable in a second transverse axis of the shroud element, 
However, Muller teaches a system for enhancing the thrust (by thrust vectoring; Abstract) produced by an aircraft propulsion element (engine with nozzle 3) having a propulsion fluid outlet (at aft end of nozzle 3)3 having a centerline (‘X’), the system comprising: 

    PNG
    media_image4.png
    719
    852
    media_image4.png
    Greyscale

a shroud element (4) comprising an inlet and an outlet (Fig 1 above) positioned downstream of the propulsion fluid outlet (Fig 1); and 
at least one actuator (required to adjust the orientation of the shroud; Col.2 ll.35-36) operable to rotate the shroud element about a first transverse axis (‘Y’ or ‘Z’) of the shroud element and a second transverse axis (the other of ‘Y’ or ‘Z’) of the shroud element, 

wherein the shroud is aligned concentrically with the centerline during level flight of the aircraft caused by the propulsion element (Fig 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Herrman in view of Schluenz to rotate the shroud element around two transverse axes as in Muller in order to provide high maneuverability of the aircraft (Muller, Col.3 ll.1-15; i.e., increases the degrees of freedom over which thrust vectoring may be precisely controlled).
Regarding Claim 13, Herrman teaches an aircraft (e.g., the A400M; Col.2 ll.60-63) comprising: 
an aircraft propulsion element (gas turbine engine, Title) having a propulsion fluid outlet (near 1 of TD) having a centerline (sole figure below);

    PNG
    media_image1.png
    699
    1430
    media_image1.png
    Greyscale

a shroud element (ejector nozzle ED) comprising an inlet (2), an outlet (sole figure above), a throat section (sole figure above) and a diffusing section (sole figure above) positioned between the shroud element inlet and shroud element outlet (sole figure), the shroud element being configured such that the throat section is positioned downstream of the propulsion fluid outlet (sole figure); and 
wherein the shroud element is coupled to the aircraft such that the diffusing section is positioned to simultaneously receive primary fluid from the propulsion fluid outlet (sole figure) and secondary fluid (via gap S) from the ambient (sole figure), and 

Herrman does not teach at least one actuator operable to rotate the shroud element about a first transverse axis of the shroud element and a second transverse axis of the shroud element.
However, Schluenz teaches a system for enhancing the thrust (by thrust vectoring; p.2 ll.47-50) produced by a vehicle propulsion element (reactor 3) having a propulsion fluid outlet (at the downstream end of 3) having a centerline (3 being axis-symmetric; Fig 1), the system comprising: 

    PNG
    media_image2.png
    496
    719
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    371
    1096
    media_image3.png
    Greyscale


a shroud element (1) comprising an inlet (Fig 1 above), an outlet (Fig 1 above), a throat section (Fig 5 above; note Figure 5 is a different embodiment from Figure 1; however the structural features of the shroud element, 1, itself are shared in both embodiments; see also p.4 ll.130-131 teaching combination of Figs 1 and 5) and a diffusing section (Fig 5 above) positioned between the shroud element inlet and shroud element outlet (Fig 5 above), 
the shroud element being coupled to the vehicle such that the throat section is positioned downstream of the propulsion fluid outlet (Fig 5); and 

and wherein the shroud element is coupled to the vehicle such that the diffusing section is positioned to simultaneously receive primary fluid from the propulsion fluid outlet and secondary fluid (air) from the ambient (Figs 1 and 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shroud element of Herrman to be orientable to a desired angle as in Schluenz, for thrust vectoring purposes (Schluenz, p.2 ll.47-50).
Herrman in view of Schluenz does not teach the shroud element being rotatable in a second transverse axis of the shroud element, 
However, Muller teaches a system for enhancing the thrust (by thrust vectoring; Abstract) produced by an aircraft propulsion element (engine with nozzle 3) having a propulsion fluid outlet (at aft end of nozzle 3)3 having a centerline (‘X’), the system comprising: 

    PNG
    media_image4.png
    719
    852
    media_image4.png
    Greyscale

a shroud element (4) comprising an inlet and an outlet (Fig 1 above) positioned downstream of the propulsion fluid outlet (Fig 1); and 

wherein the shroud element simultaneously receives primary fluid from the propulsion fluid outlet and secondary fluid from the ambient (Fig 1), and 
wherein the shroud is aligned concentrically with the centerline during level flight of the aircraft caused by the propulsion element (Fig 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Herrman in view of Schluenz to rotate the shroud element around two transverse axes as in Muller in order to provide high maneuverability of the aircraft (Muller, Col.3 ll.1-15; i.e., increases the degrees of freedom over which thrust vectoring may be precisely controlled).
Regarding Claims 2, 7, and 14, Herrman in view of Schluenz and Muller teaches all the limitations of the claimed invention as discussed above. Herrman further teaches the throat section is positioned between the shroud element inlet and shroud element outlet, the diffusing section being downstream of the throat section (sole figure).
Regarding Claims 3, 8, and 15, Herrman in view of Schluenz and Muller teaches all the limitations of the claimed invention as discussed above. Herrman in view of Schluenz and Muller as discussed so far, does not teach hinges coincident with at least a portion of the first and second transverse axes and on which the shroud element is mounted, the hinges permitting rotation of the shroud element about the first and second transverse axes.
However, Muller further teaches the shroud element being coupled to the aircraft via a cardan suspension (a.k.a. gimbal(s); as defined by Merriam Webster dictionary), in which case, the hinges of the gimbal are coincident with the first and second transverse axes by definition, the hinges permitting rotation of the shroud element about the first and second transverse axes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the system of Herrman in view of Schluenz and Muller to use the cardan suspension as in Muller, in order to provide the two required axes of rotation as taught by Muller, thus achieving high 
Regarding Claim 20, Herrman in view of Schluenz and Muller teaches all the limitations of the claimed invention as discussed above. Herrman in view of Schluenz and Muller as discussed so far, does not teach rotation of the shroud element is the sole means of controlling pitch, roll, and yaw of the aircraft. 
However, both Schluenz and Muller teach/contemplate rotation of the shroud element as the sole means of controlling pitch, roll, and yaw of the aircraft (i.e. omission of means other than the shroud element for controlling pitch, roll, and yaw; at least during some operation conditions)  (Schluenz p.2 ll.47-50; Muller Col.4 ll.24-25, Curve B of Fig 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the shroud element of Herrman in view of Schluenz and Muller as the sole means of controlling pitch, roll, and yaw because Schluenz and Muller contemplated the omission of other control means (Schluenz p.2 ll.47-50; Muller Col.4 ll.24-25, Curve B of Fig 3).


Claims 5, 10-11, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herrman, in view of Schluenz, and Mulle, and further in view of Moore 9758254.
Regarding Claims 5, 10, and 17, Herrman in view of Schluenz and Muller teaches all the limitations of the claimed invention as discussed above. Herrman in view of Schluenz and Muller does not teach the shroud element outlet is serrated.
However, Moore teaches the use of chevrons on inner and outer, concentric nozzle component outlets for noise suppression (Figs 10-11). 

    PNG
    media_image5.png
    631
    456
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to serrate the outlets of Herrman in view of Schluenz and Muller as taught by Moore in order to provide noise suppression (Moore, Title, Figs 10-11).
Regarding Claims 11 and 18, Herrman in view of Schluenz and Muller teaches all the limitations of the claimed invention as discussed above. Herrman in view of Schluenz and Muller does not teach the propulsion fluid outlet is serrated.
However, Moore teaches the use of chevrons on inner and outer, concentric nozzle component outlets for noise suppression (Figs 10-11). 

    PNG
    media_image5.png
    631
    456
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to serrate the outlets of Herrman in view of Schluenz and Muller as taught by Moore in order to provide noise suppression (Moore, Title, Figs 10-11). 

Claims 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herrman, in view of Schluenz, and Muller, and further in view of Eurofighter.com (Eurofighter Typhoon, section “THE AIRCRAFT”, public access at least since 21 November 2013 via Wayback Machine, https://web.archive.org/web/20131121101107/https://www.eurofighter.com/the-aircraft) and Gerez 20160333695.
Regarding Claims 12 and 19, Herrman in view of Schluenz and Muller teaches all the limitations of the claimed invention as discussed above. Herrman further teaches the aircraft propulsion element being a gas turbine engine (title; as in the Eurofighter engine(s) EJ200; Col.2 ll.60-63).
However, Eurofighter.com teaches the Eurofighter comprising the EJ200 Eurojet engine, which comprises a fan feeding air to a primary flow channel including in particular a low-pressure compressor, a high-[pressure compressor, a combustion chamber, a high-pressure turbine, and a low-pressure turbine 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the system of Herrman in view of Schluenz and Muller with a turbojet engine (as defined by Gerez) because Herrman teaches the turbojet engines of the Eurofighter (as defined by Gerez) being compatible with Herrman’s system (Col.2 ll.60-63).

Response to Arguments 
Applicant’s arguments filed 22 December 2020 have been carefully considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection, necessitated by Applicant’s Amendment. However, to the extent possible, Applicant’s arguments were addressed in the rejections above at the relevant locations.  

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE SEBASCO CHENG whose telephone number is (469)295-9153.  The examiner can normally be reached on 0800-1600 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 5712724828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 



/STEPHANIE SEBASCO CHENG/Examiner, Art Unit 3741                                                                                                                                                                                                        
/ANDREW H NGUYEN/Primary Examiner, Art Unit 3741